Citation Nr: 0419928	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder.  A 
hearing before the undersigned Acting Veterans Law Judge at 
the RO (i.e. a travel board hearing) was held in September 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder was 
originally denied by a rating decision dated October 2001.  
That decision was based on the RO's belief that nothing in 
the veteran's service records, to include his treatment in 
August 1966 in service for gastroenteritis, showed any 
chronic gastrointestinal disorder related to his present 
gastrointestinal difficulties.

However, the Board is of the opinion that, since the veteran 
clearly had a diagnosis of gastroenteritis in service, and 
presently has several diagnoses of gastrointestinal 
disorders, to include diverticulosis with an area of 
diverticulitis, and a small sliding hernia with esophagitis 
and gastritis, the veteran should be offered a VA 
examination, to determine the etiology of his 
gastrointestinal problems, and whether they are related to 
service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).




Accordingly, this claim is remanded for the following 
actions:

1.	The RO should contact the veteran and request 
that he provide the names and addresses of all 
physicians from which he has received treatment 
for any gastrointestinal problems.  After 
obtaining any necessary releases, the RO should 
obtain all records not already associated with 
the veteran's claims file, to include any 
records from any VA facilities that the veteran 
has been seen in.

2.	A VA examination should be conducted to 
determine the etiology and severity of the 
veteran's gastrointestinal disorders.  The 
claims folder should be made available to the 
examiner for review prior to the examination.  
All necessary tests and studies should be 
accomplished.  A complete rational for any 
opinion expressed should be included in the 
report.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any gastrointestinal disorder 
that the veteran is diagnosed with is related to 
service.

3.	Thereafter, the RO should re-adjudicate the 
claim on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




